Exhibit 10.1

 

***                           Confidential treatment has been requested with
respect to certain portions of this exhibit. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

OPEN ENERGY

 

DISTRIBUTOR AGREEMENT

 

 

                THIS AGREEMENT is made as of November 16, 2007, by and among
Open Energy Corporation, whose offices are located at 514 Via de la Valle, Suite
200, Solana Beach, California 92075 (the “Company”), Tri-Valley Supply, Inc., a
California corporation doing business as Tri-Valley Wholesale, having its
principal place of business at 7980 Enterprise Drive, Newark, CA, 94560 (the
“Distributor”) and, solely for purposes of its agreements set forth in Section
8(c) hereof, Petersen-Dean, Inc., having its principal place of business at 7980
Enterprise Drive, Newark, California 94560, and Petersen-Dean’s subsidiaries
(collectively referred to herein as “Petersendean”).    Company offers
building-integrated photovoltaic (PV) roofing materials for commercial,
industrial, and residential customers. Marketed under the trade name
SolarSave(R), the product line includes roofing membranes, roofing tiles, custom
architectural PV glass, and balance of systems equipment.  This Agreement is
primarily concerned with building-integrated PV roofing materials and balance of
system equipment (hereinafter “Open Energy Products”).  Distributor is a
supplier of products to Petersendean.  It is the intent of the parties to this
Agreement to provide Distributor and Petersendean with a ready, reliable supply
of Open Energy Products and to thereby create a demand for such products
manufactured by Company.

 

     1.   Appointment of Distributor and Territory.

 

                (a)  Appointment of Distributor and Location(s)/Territory. Upon
the terms and conditions of this Agreement, except as set forth in section 1(b)
herein, Company hereby appoints Distributor as an authorized distributor of Open
Energy Products for sale to Petersendean, but not for resale to others or by
Petersendean.  Distributor hereby accepts such appointment, with respect to
Distributor’s location(s) and within the territory (“Territory”) set forth in
Schedule A, attached hereto and incorporated herein. In such capacity,
Distributor will purchase Open Energy Products from Company and will devote its
continuing best efforts to the promotion and sale of such Open Energy Products
in the Territory.

 

                (b)  Reservation of Rights by Company. Company reserves the
right to take the following actions within Distributor’s Territory: (i) to sell,
on a direct basis, to those customers or specific accounts indentified on
Schedule B, which is attached hereto and incorporated herein.

 

                (c)  Addition, Discontinuance and Modification of Open Energy
Products. Company shall have the right at any time to introduce new Open Energy
Products, discontinue the manufacture or sale of any of its Open Energy
Products, and make changes in the design or construction of any of such Open
Energy Products without incurring any obligation or liability whatsoever.
Company will give Distributor sixty (60) days prior notice of any discontinuance
of an Open Energy Products.

 

1

--------------------------------------------------------------------------------


 

     2.   Terms of Purchase.

 

                (a)  Ordering of Open Energy Products. All orders for Open
Energy Products placed by Distributor shall be in writing and faxed
(858-794-8811) or e-mailed to orders@openenergycorp.com. (A telephone request to
purchase, or to modify an existing order, shall not be considered an order
unless and until followed up in writing.) All orders shall be subject to
acceptance by Company.  Unless otherwise agreed to by the parties in writing,
all orders shall specify a delivery date of not sooner than thirty (30) days
immediately following Company’s receipt of the applicable order.

 

                (b)  Prices. The Company shall set the prices for Open Energy
Products to be purchased by the Distributor from time to time at the [***](1)
for similar products and services in similar geographic areas charged to any
entity set forth on Exhibit B excluding pricing for any state, local, federal or
foreign governmental entity.  Company may implement price changes at any time
during the term of this Agreement upon thirty (30) days prior written notice to
Distributor. In addition to the purchase price, Distributor shall pay to Company
all Federal excises taxes that Company may be required to pay on the sale or
delivery of any products sold and delivered hereunder, except where the law
otherwise provides.  Distributor has a resale license and will collect from its
customers applicable state sales taxes.

 

                (c)  Delivery. All products shall be shipped in truckload or
greater lots to California destinations FOB destination.  Shipments of less than
a truckload will be subject to freight charges.  On all shipments outside the
state of California, title to products and all risk of loss, damage or
destruction passes to Distributor at Open Energy’s point of shipment. The
shipment destination must be within Distributor’s Territory. Company will not
ship Open Energy Products outside of Distributor’s Territory unless Company
elects to do so in certain limited situations.

 

                (d)  Payment. Company shall invoice Distributor for Open Energy
Products at the time of shipment and Distributor shall pay such invoices on a
[***](2).

 

                (e)  Warranty. Company shall supply a warranty with all Open
Energy Products that complies with California law or the law of the Territory
where the Open Energy Products is installed.

 

     3.   Open Energy Trademarks.  Distributor shall have the right to represent
that it is “an Authorized Distributor of Open Energy Products.” Any other use by
Distributor of the trademark “Open Energy” or any other trademark owned by
Company must be in a form and format approved by Company in advance of such
usage.

 

     4.   Promotional Materials. During the term of this Agreement, Company
shall take reasonable action to assist Distributor in Distributor’s efforts to
promote and sell Open

 

--------------------------------------------------------------------------------

(1)           Indicates that confidential treatment has been sought for this
information.

(2)           Indicates that confidential treatment has been sought for this
information.

 

2

--------------------------------------------------------------------------------


 

Energy Products, including the provision of reasonable quantities of support
materials such as product information and sales promotional literature in
reproducible digital form.

 

     5.   Duties of Distributor.

 

                (a)  Sales Activities. Distributor agrees to use its best
efforts to vigorously and actively promote the sale of Open Energy Products in
the Territory.  In connection with such efforts, Distributor, or its designee,
at its sole cost and expense, shall organize and maintain a sales force and
shall maintain adequate sales and warehouse facilities within the Territory to
promote the sale of Open Energy Products.  No later than thirty (30) days after
execution of the Agreement and no later than thirty (30) days before the end of
each calendar quarter thereafter, Distributor shall provide to Company a rolling
twelve month forecast of anticipated purchases (“Forecast”.)

 

                (b)  Storage of Inventory. Distributor agrees to store Open
Energy Products in accordance with Company’s storage guidelines.

 

                (c)  Inventory Levels. Distributor agrees to maintain an
inventory equal to at least [***](3) of the then current Forecast to adequately
serve the needs of its customers.

 

                (d)  Advertising. Each printed advertisement, flyer, handbill,
television spot, radio script, yellow pages listing, webpage or any other
advertising or promotional material bearing or using the trademark or trade name
“Open Energy” or pertaining to Open Energy Products must be approved by Company
in writing prior to its use by Distributor. Such approval will not be
unreasonably withheld or delayed.  Company and Distributor shall share [***](4)
the cost of joint promotional materials incurred by Distributor up to [***](5)
annually.  Distributor shall obtain the written approval of Company before
Company is obligated to reimburse Distributor for any portion of advertising
costs in excess of [***](6) annually.

 

                (f)  Compliance With Law. Distributor shall comply with all
Federal, state and local laws, ordinances and regulations applicable to
Distributor’s business.

 

                (g)  Expenses. Except as other wise provided in this Agreement,
Distributor shall pay and discharge, and Company shall have no obligation to pay
for, any expenses or costs of any kind or nature incurred by Distributor in
connection with its distribution function hereunder.

 

                (h)  Monthly Reports. Within fifteen (15) days after the end of
each calendar quarter, Distributor shall submit a report to Company setting
forth the ending inventory balance of Open Energy Products as of the end of such
quarter and sales of Open Energy Products for such quarter (both in the
aggregate and for select markets defined by Company). Distributor and Company
shall agree on the format of such report.

 

     6.   Company’s Responsibilities

 

--------------------------------------------------------------------------------

(3)           Indicates that confidential treatment has been sought for this
information.

(4)           Indicates that confidential treatment has been sought for this
information.

(5)           Indicates that confidential treatment has been sought for this
information.

(6)           Indicates that confidential treatment has been sought for this
information.

 

3

--------------------------------------------------------------------------------


 

                (a)  Promotion and Advertising. Company, at its own cost and
expense, shall cooperate with and assist Distributor in promoting the sale of
Open Energy Products.  The parties agree that the form, content and design of
any and all advertisements, public relations or promotional materials featuring
the other party shall be subject to such party’s prior final approval in
writing.

 

                (b)  Sales Training.  Company shall provide Distributor’s sales
organization with all mutually agreeable product sales training, support and
assistance.

 

                (c)  Literature. Company shall furnish Distributor with a
reasonable supply of product information, including sales literature,
specification sheets, catalogues, promotional plans and such other similar
information (“Literature”) as Company may prepare for nationwide distribution in
reproducible digital form. Company shall also provide Distributor with such
training, technical and sales support and assistance (including sales
forecasting and planning assistance) as may be reasonably necessary to assist
Distributor in effectively carrying out its activities under this Agreement.

 

                (d)  Appropriate Use of Open Energy Products. Company shall
provide Distributor (and its designees) training as to the proper use,
application and installation of Open Energy Products.

 

                (e)  Production Rates. Company agrees to maintain a production
capacity of Open Energy Products sufficient to deliver to Distributor at least
[***](7) of Distributor’s Forecast, on a monthly basis.

 

                (f)  Product Supply.  Company shall use its best efforts to
maintain sufficient quantities of Open Energy Products warehoused in the
California so that it can timely fill all orders from Distributor.    Company
shall expand its warehouse facilities into other states in the Territory when
the volume of Distributor’s orders of Open Energy Products makes such expansion
commercially reasonable.

 

                (g)  On all orders that specify a delivery date that is at least
thirty (30) days after Company’s receipt of the order (“Conforming Orders”), no
later than seventy-two (72) hours after Company receives such order from
Distributor, Company shall notify Distributor whether Company will accept the
order, including confirming that Company shall meet the requirements of
quantity, location and timing for delivery stated in the order.

 

                (h)  For all accepted Conforming Orders, Company shall ship the
Open Energy Products for receipt by Distributor on the delivery date specified
in the order.  In the event Company fails to ship the Open Energy Products so
that they will be received by Distributor no later than fifteen (15) days after
the delivery date specified on the order (“Timely Delivery”), then Distributor
may cancel the order by giving notice to Company using any method permitted in
this Agreement for placing an order.

 

--------------------------------------------------------------------------------

(7)           Indicates that confidential treatment has been sought for this
information.

 

4

--------------------------------------------------------------------------------


 

                (i)  Compliance With Law. Company shall comply with all Federal,
state and local laws, ordinances and regulations applicable to Company’s
business.

 

     7.   Limited Exclusivity.

 

                (a)  Except for the companies listed on Schedule B to this
Agreement, during the term of this Agreement, Company shall not sell its
integrated PV tiles to any other person or entity in the residential or
commercial roofing or solar products supply and installation business in the
Territory.

 

     8.    Minimum Orders

 

                (a)  From the effective date of this Agreement through March 31,
2008, and in each calendar quarter thereafter, subject to the adjustment process
described in section 8 (b), Distributor shall order a minimum of [***](8)
“[***](9) photovoltaic solar systems comprised of Integrated PV tiles and
balance of system equipment”, or the equivalent (hereinafter “Systems”) (the
“Minimum Order”.)

 

                (b)  In each of the following calendar quarters, if during the
immediately preceding period Distributor has transmitted and Company has not
accepted Conforming Orders for at least [***](10) Systems and Timely Delivered
such Systems, the Minimum Order requirement for the current quarter shall be
computed by subtracting from [***](11) the number of Systems that were included
on Conforming Orders that Company (i) did not accept, and (ii) accepted but
Company did not Timely Deliver.  The result of the computation will be the
Revised Minimum Order for the calendar quarter.  A Revised Minimum Order will be
calculated for each calendar quarter.  For example, if Distributor submits
Conforming Orders for [***](12) Systems for delivery in the first quarter, and
Company accepts orders for only [***](13) of the Systems but Timely Delivers
only [***](14) Systems, then the Revised Minimum Order for the following quarter
will be reduced by [***](15) Systems to [***](16) Systems.

 

(i)            In no event will Distributor be required to order more than
[***](17) Systems in any quarter.

 

                (c)  During the term of this Agreement, Petersendean agrees to
purchase from Distributor all Open Energy Products Distributor purchases from
Company.

 

                (d)  In the event Distributor fails to place the Minimum Order
or the Revised Minimum Order and the cause is not beyond the reasonable control
of Distributor, Company’s sole remedy shall be termination of this Agreement. 
In no event shall Distributor be liable for lost profits, loss of use, loss of
opportunity, incidental, consequential or other damages arising out of
Distributor’s failure to order Open Energy Products.

 

--------------------------------------------------------------------------------

(8)           Indicates that confidential treatment has been sought for this
information.

(9)           Indicates that confidential treatment has been sought for this
information.

(10)         Indicates that confidential treatment has been sought for this
information.

(11)         Indicates that confidential treatment has been sought for this
information.

(12)         Indicates that confidential treatment has been sought for this
information.

(13)         Indicates that confidential treatment has been sought for this
information.

(14)         Indicates that confidential treatment has been sought for this
information.

(15)         Indicates that confidential treatment has been sought for this
information.

(16)         Indicates that confidential treatment has been sought for this
information.

(17)         Indicates that confidential treatment has been sought for this
information.

 

5

--------------------------------------------------------------------------------


 

 (i)           Should Distributor fail to place the Minimum Order or the Revised
Minimum Order, Company hereby fully and finally releases and forever discharges
Distributor and Petersendean, together with all of their respective directors,
officers, employees and agents, from all claims, demands, liability, damages,
causes of action, costs and expenses of every kind whatsoever, past, present or
future, whether known or unknown, arising out of or relating to Distributor’s
Minimum Order. With respect to the subject matter of this release, Company
expressly and willingly waives and relinquishes all rights and benefits afforded
by Section 1542 of the California Civil Code, which provides as follows:

A general release does not extend to claims which a creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the Debtor.

 

Company acknowledges that by executing this Agreement it understands and
acknowledges the significance and consequences of this specific waiver of
California Civil Code Section 1542, and that it hereby assumes full
responsibility for any injuries, damages, losses, or liability that it may
hereafter incur relating to the subject matter of this release.

 

     9.   Force Majeure. Company shall be excused from delay or non-performance
in the delivery of an order and Distributor shall have no claim for damage if
and to the extent such delay or failure is caused by occurrences beyond the
control of Company including, but not limited to, market conditions; acts of
God; war, acts of terrorism, riots and civil disturbances; expropriation or
confiscation of facilities or compliance with any order or request of
governmental authority; strikes, labor or employment difficulties whether direct
or indirect. Company shall immediately notify Distributor of the existence of
any such force majeure condition and the anticipated extent of the delay or
non-delivery.  In the event such Force Majeure event prevents Company form being
able to timely supply Open Energy Products, Company shall allocate available
Open Energy Products between Distributor and those companies listed on Schedule
B pro-rata based on their respective purchases during the three months preceding
the occurrence of the force majeure condition.

 

     10.   Distributor’s Remedies. If Company, for any reason whatsoever, fails
or is unable to deliver any Open Energy Products ordered by Distributor,
Distributor’s sole remedies shall be (A) the recovery of the purchase price, if
any, paid by Distributor to Company for such Open Energy Products and (B)the
termination of this Agreement. Company shall not incur any liability whatsoever
for any delay in the delivery to the designated delivery location of any Open
Energy Products. In no event shall Company be liable to Distributor and
Petersendean or any other related party for any incidental, consequential or
other damages arising out of any failure to deliver any Open Energy Products to
Distributor or any delay in the delivery thereof.

 

     11.   Relationship of Parties: Indemnification of Company.

 

6

--------------------------------------------------------------------------------


 

                (a)  Independent Contractor Status. The relationship of the
parties established by this Agreement is that of vendor and vendee, and all work
and duties to be performed by Distributor as contemplated by this Agreement
shall be performed by it as an independent contractor. The full cost and
responsibility for hiring, firing and compensating employees of Distributor
shall be borne by Distributor.

 

                (b)  No Authority to Bind Company. Nothing in this Agreement or
otherwise shall be construed as constituting an appointment of Distributor as an
agent, legal representative, joint venturer, partner, employee or servant of
Company for any purpose whatsoever. Distributor is not authorized to transact
business, incur obligations, sell goods, solicit orders, or assign or create any
obligation of any kind, express or implied, on behalf of Company, or to bind it
in any way whatsoever, or to make any contract, promise, warranty or
representation on Company’s behalf with respect to products sold by Company or
any other matter, or to accept any service of process upon Company or receive
any notice of any nature whatsoever on Company’s behalf.

 

                (c)  Indemnification. Under no circumstances shall Company be
liable for any act, omission, contract, debt or other obligation of any kind of
Distributor or any salesman, employee, agent or other person acting for or on
behalf of Distributor. Distributor shall indemnify and hold Company harmless
from any and all claims, liabilities, losses, damages or expenses (including
reasonable attorneys’ fees and costs) arising directly or indirectly from, as a
result of, or in connection with, Distributor’s operation of Distributor’s
business. The terms of this indemnity shall survive the termination of this
Agreement.

 

                (d)  No Authority to Bind Distributor. Nothing in this Agreement
or otherwise shall be construed as constituting an appointment of Company as an
agent, legal representative, joint venturer, partner, employee or servant of
Distributor for any purpose whatsoever. Company is not authorized to transact
business, incur obligations, sell goods, solicit orders, or assign or create any
obligation of any kind, express or implied, on behalf of Distributor, or to bind
it in any way whatsoever, or to make any contract, promise, warranty or
representation on Distributor’s behalf with respect to products sold by
Distributor or any other matter, or to accept any service of process upon
Distributor or receive any notice of any nature whatsoever on Distributor’s 
behalf.

 

                (e)  Indemnification. Under no circumstances shall Distributor
or Petersendean be liable for any act, omission, contract, debt or other
obligation of any kind of Company or any salesman, employee, agent or other
person acting for or on behalf of Company. Company shall indemnify and hold
Distributor and Petersendean harmless from any and all claims, liabilities,
losses, damages or expenses (including reasonable attorneys’ fees and costs)
arising directly or indirectly from, as a result of, or in connection with, (1)
Company’s operation of Company’s business, (2) the design, manufacture, or use
(in accordance with instructions, applicable codes and ordinances) of Open
Energy Products purchased under this Agreement by Distributor; and (3) any
alleged infringement by Company or the Open Energy Products of any patent,
trademark, or other intellectual

 

7

--------------------------------------------------------------------------------


 

property rights of third parties. The terms of this indemnity shall survive the
termination of this Agreement.

 

      12.    Patent and Trademark Indemnity. Company will defend at its expense
any legal proceeding brought against Distributor based on a claim that Open
Energy Products sold by Company under this Agreement infringe upon a United
States patent or trademark, provided that Company is notified promptly and given
full authority, information and assistance for such defense.  If Distributor
complies with the foregoing obligation, Company will pay all damages and costs
finally adjudicated against Distributor, but will not be responsible for any
compromise made without Company’s consent. If the Open Energy Products are held
to be infringing and its use enjoined, Company may, at its election and expense,
either (1) obtain for Distributor the right to continue selling the Open Energy
Products, (2) replace the Open Energy Products with noninfringing products, or
(3) refund the purchase price paid, upon return of the Open Energy Products to
Company.

 

       14.    Term and Termination.

 

                (a)  Term. The term of this Agreement shall be for a period
beginning on the date hereof and ending on December 31, 2008.

 

                (b)  Voluntary Termination. Either party may terminate this
Agreement in its entirety, or with respect to one (1) or more Distributor
location(s) set forth on Schedule A, at any time during the term hereof, with or
without cause, by giving to the other party ninety (90) days prior written
notice of termination. If this Agreement is only terminated with respect to one
(1) or more Distributor location(s) set forth on Schedule A, and there are
remaining Distributor location(s) still remaining on Schedule A, the provisions
of this Agreement relating to termination shall only apply to the terminated
location(s), and this Agreement shall remain in full force and effect with
respect to the other Distributor location(s).

 

                (c)  Default. There will be a default of this Agreement upon (1)
the failure of Company to provide Open Energy Products in accordance with the
provisions of this Agreement, (2) the failure of Distributor to pay for Open
Energy Products purchased by Distributor in accordance with the terms of Section
2(d) hereof; (3) upon the material default by the either party of any other
obligation under this Agreement, (4) upon the filing of a petition in bankruptcy
or for reorganization under the Bankruptcy Act by the either party, or (5) upon
the making of an assignment for benefit of creditors by the either party.  In
the event of a default, except as otherwise stated herein, the non-defaulting
party may, at its election, terminate the agreement and seek all relief allowed
by law.

 

                (d)  Effect on Outstanding Orders. Upon the effective date of
termination of this Agreement, all outstanding orders from Distributor to
Company shall be deemed cancelled, to the extent Open Energy Products have not
yet been shipped by Company.

 

8

--------------------------------------------------------------------------------


 

                (e)  Repurchase of Inventory. Upon termination of this Agreement
for any reason, Company shall have the option, within sixty (60) days after the
effective date of such termination, to purchase Distributor’s inventory which
was purchased by Distributor within the past twelve (12) months prior to the
date of termination. If Company exercises such option, Distributor will sell and
release to Company such inventory at a price equal to the price initially paid
by Distributor for such Open Energy Products, provided the Open Energy Products
have been properly stored in accordance with Open Energy’s storage guidelines
and are in a good and saleable condition.

 

                (f)  Return of Company Property. Upon termination of this
Agreement for any reason, Distributor shall promptly return to Company any
property of Company, including, without limitation, all sales and marketing
documents, manuals and other records and proprietary information of Company, as
well as any samples in Distributor’s possession or control. Distributor agrees
that it will not make or retain any copy of, or extract from, such property or
materials. Company agrees to compensate Distributor for the cost of any returned
sales materials that were authorized by Company and purchased by Distributors
within twelve (12) months of the date of termination.

 

       15.    General.

 

                (a)  Waiver. Failure of either party at any time to require
performance by the other party of any provision hereof shall not be deemed to be
a continuing waiver of that provision, or a waiver of its rights under any other
provision of this Agreement, regardless of whether such provision is of the same
or a similar nature.

 

                (b)  Complete Agreement. This Agreement (including the Schedules
hereto and all documents and papers delivered pursuant hereto and any written
amendments hereof executed by the parties to this Agreement) and the
Confidentiality Agreement previously executed among the parties, the terms of
which shall survive the execution and delivery of this Agreement, constitute the
entire agreement, and supersedes all prior agreements and understandings, oral
and written, among the parties to this Agreement with respect to the subject
matter hereof. This Agreement may be amended only by a written amendment
executed by all of the parties hereto. Only the terms of this Distributor
Agreement shall govern sales of Open Energy Products to Distributor.

 

                (c)  Applicable Law; Jurisdiction and Venue. This Agreement
shall be construed under, and governed by, the laws of the state of California.
The parties agree that jurisdiction and venue for any legal proceedings arising
from or in any way connected to this Agreement will lie in the courts of the
State of California, and both parties hereby submit and consent to the
jurisdiction and venue of said courts.

 

                (d)  Severability. If any provision of this Agreement is
unenforceable or invalid, the Agreement shall be ineffective only to the extent
of such provisions, and the enforceability or validity of the remaining
provisions of this Agreement shall not be affected thereby.

 

9

--------------------------------------------------------------------------------


 

                (e)  Assignment. This Agreement may not be transferred or
assigned in whole or in part by operation of law or otherwise by the either
party without the prior written consent of the other party. Without notice to
the other party, either party may assign its rights, duties and obligations
under this Agreement to any parent, subsidiary or other affiliated corporation
of such party.

 

                (f)  Notices. Any notice or other communication related to this
Agreement shall be effective if sent by first class mail, postage prepaid, to
the address set forth in this Agreement, or to such other address as may be
designated in writing to the other party.

 

                (g)  Arbitration.  Any controversy or claim arising out of or
relating to this Agreement or a breach thereof, shall be settled by arbitration
in Alameda County, California, or such other location as agreed to by the
parties, in accordance with the rules of the American Arbitration Association,
of such other dispute resolution service as agreed to by the parties, and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The prevailing party in any legal proceeding
including arbitration arising out of this Agreement shall be entitled to recover
from the other party all costs and expenses of such proceeding, including
reasonable attorneys’ fees.

 

                (h)  Post Termination.  Notwithstanding any termination, all
provisions of this Agreement dealing explicitly with post-termination matters
shall survive

 

                (i)  Execution of Agreement.  This Agreement may be executed in
counterparts, each of which will be deemed an original and together such
counterparts shall constitute one and the same instrument. This Agreement may be
forwarded to the parties for execution by electronic transmission. A party’s
signature on an electronic transmission of this Agreement will have the same
effect as an original signature.

 

       IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first set forth above.

 

Open Energy Corporation

 

  Tri-Valley Supply, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ David A. Field

 

By:

/s/ David Van Beek

 

 

 

 

Its:

President

Its:

Chief Operations Officer

 

 

Petersen-Dean, Inc.

 

 

 

By:

/s/ David Van Beek

 

 

 

 

 

Its:

Chief Operations Officer

 

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Distributor Location(s) and Territory

 

Distributor Location(s)

CALIFORNIA

 

 

7980 Enterprise Drive

Newark, CA 94560

510-494-1115

 

 

 

1730 Lathrop Way
Sacramento, CA 95815
(916) 561-4250 Tel

 

 

 

26051 Merit Circle, Suite 106
Laguna Hills, CA 92653
(949) 582-7344 Tel

 

 

 

21616 Golden Triangle Road
Santa Clarita, CA 91350
(661) 254-3322 Tel

 

 

 

1820 Container Circle
Riverside, CA 92509
(951) 782-0505 Tel

 

 

ARIZONA

 

 

215 S. 13th Street
Phoenix, AZ 85034
(602) 454-7500 Tel

 

 

NEVADA

 

 

4530 N. Walnut Road
North Las Vegas, NV 89081
(702) 643-1446 Tel

 

 

TEXAS

 

 

5050 Timber Creek Drive
Houston, Texas 77017
(281) 486-1660 Tel

 

 

 

13804 Turbine
Austin, Texas 78728
(512) 252-8196 Tel

 

 

 

12118 Radium Drive
San Antonio, Texas 78216
(210) 375-7663 Tel

 

 

FLORIDA

 

 

3953 SW Bruner Terrace
Palm City, Fl 34990
(772) 291-7000 Tel

 

 

 

1910 NW 18th Street, Bay 9
And
1920 NW 18th Street, Bays 1-5 and 11-15
Pompano Beach, FL 33069
(954) 969-9196 Tel



 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

(cont.)

 

Territory

 

The states of California, Nevada, Arizona, Florida, Texas and New Mexico.

 

Initials:

Company

 

 

 

 

 

Distributor

 

 

12

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Existing Customers /Accounts

 

Existing Customers / Accounts:

 

1.             Eagle Building Products

 

 

 

 

 

Initials:

Company

 

 

 

 

 

Distributor

 

 

13

--------------------------------------------------------------------------------

 